Bates, Judge,
delivered the opinion of the court.
This was an action for damages for malicious prosecution brought in the St. Louis Law Commissioner’s Court. There was a verdict and judgment for plaintiff. The defendant appealed to this court, and now insists that there was no evidence to support the verdict.
There was some evidence given at the trial preserved in the bill of exceptions, but it does not appear in the bill of exceptions that the evidence there preserved was all the evidence given at the trial. We cannot, therefore, disturb the verdict on that ground. The appellant also insists that a paper purporting to be a transcript from the record of the Recorder’s Court of the city of St. Louis was offered by the ■plaintiff, and erroneously admitted in evidence against his objection. The record only shows that the defendant objected to the paper being given in evidence, without stating the grounds of the objection. Wo will not look into an objection so made, because we cannot tell what was the real objection made in the court below. Instructions were given in the court below, and some asked by the defendant were refused, but no point is made upon them in this court.
Judgment affirmed.
Judges Bay and Dryden concur.